MEMORANDUM OPINION
                                        No. 04-11-00761-CV

                                          David DORNAK,
                                             Appellant

                                                   v.

    BEXAR COUNTY, City of San Antonio, and San Antonio Independent School District
                                   Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010-TA1-02281
                        Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 6, 2012

DISMISSED FOR WANT OF PROSECUTION

           David Dornak appealed the trial court’s judgment signed August 22, 2011. We abated the

appeal and remanded the cause to the trial court to determine whether the appellant was indigent

and the appeal was frivolous. The trial court determined Dornak was indigent and the appeal was

frivolous. On February 1, 2012, we ordered the appeal reinstated and ordered Dornak to file by

February 13, 2012 proof with this court that he had properly requested and made arrangements to

pay for any additional portions of the clerk’s record or reporter’s record necessary for his appeal.
                                                                                     04-11-00761-CV


Dornak did not file any proof with this court that he had requested additional portions of the

clerk’s record or reporter’s record. We therefore ordered him to file his brief by April 5, 2012.

Neither the brief nor a motion for extension of time was filed.

       We then ordered Dornak to file, on or before May 11, 2012, his appellant’s brief and a

written response reasonably explaining his failure to timely file the brief. We advised Dornak

that if he failed to file a brief and the written response by the date ordered, we would dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)

(court may dismiss appeal because appellant has failed to comply with a court order within the

time provided). Dornak has not filed a brief or the written response as ordered by the court.

       We therefore order this appeal dismissed.



                                                             PER CURIAM




                                                -2-